IN THE SUPREME COURT OF IOWA
                                  No. 05 / 06–1002

                                 Filed July 11, 2008


THE PILLSBURY COMPANY INC.,

       Appellant,

vs.

WELLS DAIRY, INC.,

       Appellee.

------------------------------------------------------------------------------------------

WELLS DAIRY, INC.,
    Third-Party Plaintiff,

vs.

AMERICAN INDUSTRIAL
REFRIGERATION, INC. and
REFRIGERATION VALVES and
SYSTEMS CORPORATION,
     Third-Party Defendants.


       Appeal from the Iowa District Court for Plymouth County, James

D. Scott, Judge.


       Appellant appeals the district court’s granting of appellee’s motions

for summary judgment. REVERSED AND CASE REMANDED.



       Mark McCormick and Margaret C. Callahan of Belin Lamson

McCormick Zumbach Flynn, P.C., Des Moines, William J. Cremer,

Edmund       J.   Siegert,    and    Bradley     M.    Burd     of   Cremer,     Kopon,

Shaughnessy & Spina, LLC, Chicago, Illinois, and Daniel L. Hartnett and
                                    2

Marci L. Iseminger of Crary, Huff, Inkster, Sheehan, Ringgenberg,

Hartnett & Storm, P.C., Sioux City, for appellant.



      Juli Wilson Marshall, Mary Rose Alexander, Thomas J. Heiden,

André M. Geverola, and Matthew J. Johnson of Latham & Watkins, LLP,

Chicago, Illinois, Richard H. Moeller of Berenstein, Moore, Berenstein,

Heffernan & Moeller, L.L.P., Sioux City, and Bruce Johnson of Cutler
Law Firm, P.C., West Des Moines, for appellee.
                                    3

WIGGINS, Justice.

      The Pillsbury Company, Inc. appeals a district court ruling

granting Wells Dairy Inc.’s motion for summary judgment dismissing

Pillsbury’s action on the grounds that Pillsbury was not the real party in

interest and the force-majeure clause in the parties’ production contract

relieved Wells of performance. On our review of the record, we find that

genuine issues of material fact exist as to whether Pillsbury is the real
party in interest and that as a matter of law, under the production

contract a force-majeure event must be beyond the reasonable control of

Wells. Therefore, we reverse the district court judgment in favor of Wells

and remand the case for further proceedings.

      I. Background Facts and Proceedings.

      On or about January 28, 1999, Pillsbury entered into a production

contract with Wells for the production of Häagen-Dazs ice cream.          On

March   27   there   was   an   explosion   at   Wells’   south   ice   cream

manufacturing facility in Le Mars. On August 18 Pillsbury entered into a

Contribution and Assumption Agreement with Nestlé-USA Food Group,

Inc. to form a joint venture called Ice Cream Partners USA, LLC (ICP).

This agreement reflected the parties’ intention to combine Nestlé’s ice
cream division assets and Pillsbury’s Häagen-Dazs division assets.

Pillsbury sent Wells a notice of assignment on October 20. In the notice,

Pillsbury informed Wells that

      the assignment is not, nor shall it be deemed to be, a waiver,
      release, or renunciation by Pillsbury, or by any of its agents
      or assignees, of any claims, rights or remedies of Pillsbury
      relating in any way to the explosion that occurred at the
      Wells facility in Le Mars, Iowa in March 1999 and all
      subsequent events . . . .

      On July 17, 2000, Pillsbury filed a two-count petition against Wells

in federal court under the name of its parent company, Diageo, PLC,
                                        4

requesting damages resulting from the explosion on theories of breach of

contract and negligence.        On August 30 Pillsbury filed an amended

petition substituting itself as the plaintiff.

         Wells filed an action in state court against various entities involved

in the design and installation of its refrigeration system implicated in the

explosion. Pillsbury agreed to voluntarily dismiss its federal suit so it

could consolidate its action with Wells’ pending state court action against
the manufacturers of Wells’ refrigeration system.        On August 8, 2002,

Pillsbury filed its two-count petition against Wells in state court alleging

its breach of contract and negligence claims.          On October 14 Wells

answered Pillsbury’s state court petition and raised the “force-majeure”

clause of the production contract as an affirmative defense.

         In December 2001 Nestlé acquired the fifty percent interest in ICP

originally owned by Pillsbury and renamed the former joint venture

NICC. In an agreement between Nestlé and Dreyer’s Grand Ice Cream,

Dreyer’s acquired the assets relinquished by Pillsbury under the 1999

contribution agreement that formed ICP with Nestlé.

         Over the course of the proceedings, the district court ruled on

three motions for summary judgment. On May 29, 2003, Wells filed its
first motion for summary judgment arguing the force-majeure clause

contained in the 1999 production contract between Wells and Pillsbury

excused Wells’ inability to perform. In ruling on this motion the court

held the force-majeure clause was susceptible to more than one

interpretation and ordered the discovery of extrinsic evidence on the

issue.

         After the parties completed their discovery on the issue, Wells filed

a second motion for summary judgment. Again, Wells argued the force-

majeure clause excused Wells’ inability to perform. Finally, Wells filed a
                                          5

third motion for summary judgment arguing Pillsbury had no standing to

assert its claims against Wells because it had assigned its interest in the

cause of action to ICP.

         The court found the force-majeure clause relieved Wells from

performing under the production contract and sustained Wells’ second

motion for summary judgment on this ground.                   The district court

dropped Wells’ standing argument and treated it as an argument that
Pillsbury was not the real party in interest to pursue the action against

Wells.    The district court sustained Wells’ motion by holding Pillsbury

was not the real party in interest because it had assigned its interest in

the cause of action against Wells to ICP. Accordingly, the district court

gave Pillsbury two weeks to join or substitute the real party in interest or

the court would dismiss the lawsuit.

         Pillsbury     attempted   to   comply   with   the   court’s   order   by

substituting Zurich, its insurer, as the plaintiff.           Wells resisted the

attempt to allow Zurich to proceed with the action. The court sustained

Wells’ resistance, dismissed the action, and entered judgment in favor of

Wells.

         Pillsbury appeals. We will set out additional facts as they relate to
the issues.

         II. Issues.

         In this appeal, we must decide if the district court correctly

determined Pillsbury is not a proper party to the action and if the force-

majeure clause of the Wells/Pillsbury production contract relieved Wells

from performing under the contract.

         III. Scope of Review.

         We review a district court’s ruling on a motion for summary

judgment for correction of errors at law. Kragnes v. City of Des Moines,
                                     6

714 N.W.2d 632, 637 (Iowa 2006). Summary judgment is appropriate

only if the record shows there is no genuine issue of material fact and the

moving party is entitled to a judgment as a matter of law. Iowa R. Civ. P.

1.981.     The appellate court’s review is therefore limited to whether a

genuine issue of material fact exists and whether the district court

correctly applied the law. City of Cedar Rapids v. James Props., Inc., 701
N.W.2d 673, 675 (Iowa 2005).
      The burden of showing the nonexistence of a material fact is upon

the moving party. Clinkscales v. Nelson Sec. Inc., 697 N.W.2d 836, 841

(Iowa 2005). Every legitimate inference that can be reasonably deduced

from the evidence should be afforded to the nonmoving party, and a fact

question is generated if reasonable minds can differ on how the issue

should be resolved. Kragnes, 714 N.W.2d at 637.

      IV. Proper Party.

      A.    Real Party in Interest Versus Standing.       Wells’ motion for

summary judgment claimed Pillsbury had no standing to assert its

claims against Wells because it had assigned its interest in the cause of

action to ICP. The district court analyzed the issue as one of real party

in interest. A party who has standing and the real party in interest are
not one in the same.

      Our court has not commented on the difference between standing

and real party in interest, but several other courts have. For instance,

the Supreme Court of Alabama explained the difference as follows:

      We use the term “real party in interest,” rather than
      “standing,” for a reason. Although both parties and the trial
      court have blurred the issue by referring to [the plaintiff’s]
      “standing,” the question whether a party has standing to sue
      is distinct from whether he or she is the real party in interest.
      While the real-party-in-interest principle directs attention to
      whether the plaintiff has a significant interest in the
      particular action he or she has instituted, standing requires
                                     7
      that the person demonstrate an injury to a legally protected
      right. Here, [the plaintiff] has standing to sue because [the
      defendant’s] alleged breach of contract injured her, not the
      bankruptcy trustee.

Ex Parte Sterilite Corp. of Alabama v. Sterilite Corp. of Alabama, 837
So. 2d 815, 818–19 (Ala. 2002) (internal citations omitted) (emphasis in

original). In Sterilite, the court never reached the issue of whether the

plaintiff was the real party in interest because the defendant failed to

object on those grounds.    Id. at 819. However, in other cases, courts

have held that simply because a party has standing, does not mean he or

she is the real party in interest and vice versa.    See, e.g., Hammes v.

Brumley, 659 N.E.2d 1021, 1029–30 (Ind. 1995).

      In Hammes, the Indiana Supreme Court explained the difference

between standing and real party in interest as follows:

            Standing refers to the question of whether a party has
      an actual demonstrable injury for purposes of a lawsuit. . . .

                   “In order to invoke a court’s jurisdiction, a
            plaintiff must demonstrate a personal stake in
            the outcome of the lawsuit and must show that
            he or she has sustained or was in immediate
            danger of sustaining, some direct injury as a
            result of the conduct at issue.”

            A real party in interest, on the other hand, is the
      person who is the true owner of the right sought to be
      enforced.

Id. (quoting Higgins v. Hale, 476 N.E.2d 95, 101 (Ind. 1985). The court

went on to hold that the bankrupt parties were not the real parties in

interest, rather the trustees of their respective bankruptcy estates were.

Id. at 1030. However, even though the parties were not the real parties

in interest, they still had standing to sue because they suffered a

demonstrable injury allegedly caused by the parties they were suing. Id.

Because the parties had standing to sue, but were not the real parties in

interest, the court found the bankrupt parties should be allowed to
                                     8

amend their petition to include the bankruptcy trustees, who were the

real parties in interest, and the amended petition should relate back to

the original filing date. Id.

      When there is an effective assignment, “the assignee assumes the

rights, remedies, and benefits of the assignor,” Red Giant Oil Co. v.

Lawlor, 528 N.W.2d 524, 533 (Iowa 1995), and the assignment transfers

the “entire rights under a contract from the assignor to the assignee so
that the assignee assumes not only the benefits of the contract, but also

the rights and remedies,” Ross v. First Savings Bank of Arlington, 675
N.W.2d 812, 817 (Iowa 2004) (emphasis added).          Our rules require

“[e]very action must be prosecuted in the name of the real party in

interest.” Iowa R. Civ. P. 1.201. Therefore, the district court was correct

to analyze the motion as a real party in interest question rather than a

standing question because Wells claims Pillsbury assigned this cause of

action to ICP and no longer owned it.

      B. Choice of Law. The parties cite only Iowa law on the issue of

whether Pillsbury was the proper party to maintain this action. We will

not disagree with the parties that Iowa law applies in this case to

determine who may and must be the proper party to bring the claim.
See Restatement (Second) of Conflicts § 125 (1971) (stating “[t]he local

law of the forum determines who may and who must be parties to a

proceeding unless the substantial rights and duties of the parties would

be affected by the determination of this issue”).

      Wells argues Pillsbury is not a proper party because it assigned its

rights to this cause of action to ICP in the Contribution and Assumption

Agreement.     Thus, the determination as to whether Pillsbury was a

proper party requires us to interpret the Contribution and Assumption

Agreement.     The choice of law provision in the Contribution and
                                     9

Assumption Agreement provides the laws of the state of New York shall

govern the interpretation of the agreement. However, neither party has

pled or proved New York law on this issue. Accordingly, we will assume

New York law is the same as Iowa law, and we will apply Iowa law to the

interpretation of the Contribution and Assumption Agreement.            EFCO

Corp. v. Norman Highway Constructors, Inc., 606 N.W.2d 297, 300 (Iowa

2000).
      C.   Contract Interpretation—Iowa Law. In deciding the issues

before us, we are required to apply the principles of contract

interpretation, rather than contract construction. Interpretation is the

process for determining the meaning of the words used by the parties in

a contract. Fashion Fabrics of Iowa, Inc. v. Retail Investors Corp., 266
N.W.2d 22, 25 (Iowa 1978). Interpretation of a contract is a legal issue

unless the interpretation of the contract depends on extrinsic evidence.

Id. On the other hand, construction of a contract is the process a court

uses to determine the legal effect of the words used.         Id.   We always

review the construction of a contract as a legal issue. Id.

      The cardinal rule of contract interpretation is to determine what

the intent of the parties was at the time they entered into the contract.
Walsh v. Nelson, 622 N.W.2d 499, 503 (Iowa 2001). “Words and other

conduct are interpreted in the light of all the circumstances, and if the

principal purpose of the parties is ascertainable it is given great weight.”

Fausel v. JRJ Enters., Inc., 603 N.W.2d 612, 618 (Iowa 1999) (quoting

Restatement (Second) of Contracts § 202(1) (1979)).       Another relevant

rule of contract interpretation requires that “[w]herever reasonable, the

manifestations of intention of the parties to a promise or agreement

are interpreted as consistent with each other and with any relevant
                                    10

course of performance, course of dealing, or usage of trade.”

Restatement (Second) of Contracts § 202(5) (1979).

      These rules of interpretation are general in character and only

serve as guides in the process of interpretation. Restatement (Second) of

Contracts § 202 cmt. a (1979).           The rules do not depend on a

determination that there is an ambiguity, but we use them to determine

“what meanings are reasonably possible as well as in choosing among
possible meanings.”   Fausel, 603 N.W.2d at 618 (quoting Restatement

(Second) of Contracts § 202 cmt. a (1979)).

      Long ago we abandoned the rule that extrinsic evidence cannot

change the plain meaning of a contract. Hamilton v. Wosepka, 261 Iowa
299, 313, 154 N.W.2d 164, 171–72 (1967). We now recognize the rule in

the Restatement (Second) of Contracts that states the meaning of a

contract “can almost never be plain except in a context.”                Id.;

Restatement (Second) of Contracts § 212 cmt. b (1979). Accordingly,

      “[a]ny determination of meaning or ambiguity should only be
      made in the light of relevant evidence of the situation and
      relations of the parties, the subject matter of the transaction,
      preliminary negotiations and statements made therein,
      usages of trade, and the course of dealing between the
      parties. But after the transaction has been shown in all its
      length and breadth, the words of an integrated agreement
      remain the most important evidence of intention.”

Fausel, 603 N.W.2d at 618 (quoting Restatement (Second) of Contracts

§ 212 cmt. b (1979)) (emphasis in original).

      In other words, although we allow extrinsic evidence to aid in the

process of interpretation, the words of the agreement are still the most

important evidence of the party’s intentions at the time they entered into

the contract.   When the interpretation of a contract depends on the

credibility of extrinsic evidence or on a choice among reasonable
                                      11

inferences that can be drawn from the extrinsic evidence, the question of

interpretation is determined by the finder of fact.

      D.   Analysis.    We must analyze the relevant portions of the

Contribution and Assumption Agreement that formed ICP to determine

whether Wells properly asserts Pillsbury is not a proper party because

Pillsbury assigned its interest in this action to ICP.         Applying the

principles of interpretation to the relevant provisions of the contract, we
are convinced a genuine issue of material fact exists as to whether

Pillsbury assigned its interest in this action and therefore, whether it is

the real party in interest.    The language used by the parties to the

Contribution and Assumption Agreement is unclear as to whether the

cause of action relating to the explosion at Wells was assigned; thus, a

reasonable juror could find the intent of the agreement was not to assign

the present cause of action to ICP.

      Paragraph 2.01(b) of the agreement purports to transfer the assets

of Pillsbury’s Häagen-Dazs business to ICP by providing:

      (b)     Pillsbury shall convey, transfer, assign and deliver to
      the Joint Venture on the Closing Date, and the Joint Venture
      shall accept from Pillsbury, free and clear of all Liens, other
      than Permitted Liens, all of Pillsbury’s (or, if applicable, its
      Affiliates’) right, title and interest in the assets used or
      reserved for use in the operation of the Häagen-Dazs
      Business, except to the extent included in the Excluded
      Pillsbury Assets (collectively, the “Häagen-Dazs Assets” and,
      together with the Nestlé Ice Cream Division Assets, the
      “Contributed Assets”), including, without limitation, all of
      Pillsbury’s (or, if applicable, its Affiliates’) right, title and
      interest in the following assets that are used or reserved for
      use in the Häagen-Dazs Business.

Three separate paragraphs purport to assign the Häagen-Dazs contracts,

the causes of action relating to insurance coverage, and the causes of

action relating to the Häagen-Dazs business.          Paragraph 2.01(b)(2)

purports to assign the Häagen-Dazs contracts to ICP.
                                      12

      Paragraph 2.01(b)(8) purports to assign the causes of action

against third parties relating to insurance coverage involving the Häagen-

Dazs business by providing:

             (8)     All of Pillsbury’s rights, claims, credits, causes of
             action or rights of setoff against third parties relating
             to insurance coverage covering the Häagen-Dazs
             Business with respect to events occurring or claims
             arising prior to the Closing Date, but only to the extent
             such coverage and any proceeds therefrom covers (i)
             any of the Assumed Liabilities, (ii) any pre-Closing
             liabilities or obligations of the Häagen-Dazs Business
             to which the Joint Venture becomes subject
             notwithstanding the provisions of this Agreement, and
             (iii) subject to Section 9.07, lost profits claimed (which
             claim shall not duplicate or be inconsistent with the
             insurance claim made by Pillsbury prior to the date
             hereof relating to the Wells Facility Disruption (which,
             as of the date hereof, seeks recovery for increased
             costs and lost profits for pre-Closing periods and
             future marketing and promotional expenses in lieu of
             amounts that could be available as recovery for lost
             profits with respect to post-Closing periods)) after the
             Closing Date relating to any period beginning after the
             Closing in connection with the Wells’ Facility
             Disruption.

      Paragraph 2.01(b)(9) of the agreement purports to assign all causes

of action relating to the Häagen-Dazs business except those that related

to the excluded Pillsbury assets or the excluded Pillsbury liabilities by

providing:

             (9)    All of Pillsbury’s rights, claims, credits, causes of
             action or rights of setoff against third parties relating
             to the Häagen-Dazs Business, whether liquidated or
             unliquidated, fixed or contingent, including claims
             pursuant to all warranties, representations and
             guaranties made by suppliers, manufacturers,
             contractors and other third parties in connection with
             products or services purchased by or furnished to
             Pillsbury in connection with the Häagen-Dazs
             Business and affecting any of the Häagen-Dazs Assets,
             but excluding any such rights, claims, credits, causes
             of action or rights of setoff to the extent they relate to
             the Excluded Pillsbury Assets or the Pillsbury
             Excluded Liabilities.
                                     13

      The excluded assets mentioned in paragraph 2.01(b)(9) that are

relevant to this appeal are found in paragraph 2.02(b) of the agreement.

That paragraph provides:

      Pillsbury and its Affiliates shall not contribute any of its
      right, title or interest in . . . (xiv) all of Pillsbury’s rights,
      claims, credits, causes of action or rights of setoff against
      third parties relating to insurance coverage covering the
      Häagen-Dazs Business with respect to events occurring or
      claims arising prior to the Closing Date (including, without
      limitation, the Wells Facility Disruption and the insurance
      receivables relating thereto), except to the extent included in
      the Häagen-Dazs Assets pursuant to Section 2.01(b)(8). . . .

      Paragraph 2.02(b)(xiv) excluded all of Pillsbury’s causes of action

against third parties relating to insurance coverage of the Häagen-Dazs

business with respect to the events occurring or claims arising prior to

the closing date.    This paragraph explicitly states: “including, without

limitation, the Wells Facility Disruption and the insurance receivables

relating thereto.”    A reasonable jury could find this limitation was

intended to exclude two separate items—the claim against Wells for the

facility disruption and the insurance receivables related to the facility

disruptions.

      Further evidence contained in the Contribution and Assumption
Agreement that would allow a jury to find the agreement treated the

cause of action relating to the Wells facility disruption separately from

the Häagen-Dazs contracts assigned in paragraph 2.01(b)(2) can be

found in the notes to the financial statement attached to the agreement.

The financial statement purports to list the value of the assets and

liabilities contributed by Pillsbury to ICP. Note seven of the statement

provides:
                                    14
      (7)   Miscellaneous Income

            Miscellaneous income includes . . . accrued insurance
      refund for lost sales through June 30, 1999, resulting from
      the Wells Facility Disruption as described in the Agreements.
      In accordance with the Agreements, the Statement of
      Current Assets and Current Liabilities excludes all current
      assets and current liabilities related to the Wells’ Facility
      Disruption.

A jury could interpret note seven to mean the Wells facility disruption

claim is to be treated differently than any other asset being assigned to

ICP. Thus, the language contained in the Contribution and Assumption

Agreement is not clear as to whether Pillsbury intended to assign its

cause of action against Wells to ICP.

      Finally, the course of dealings of the parties to the Contribution

and Assumption Agreement could also allow a reasonable jury to find

Pillsbury did not intend to assign the present cause of action to ICP.

Shortly after Pillsbury entered into the Contribution and Assumption

Agreement it gave notice to Wells that it assigned all its interest in the

production contract between them to ICP. Pillsbury also gave this notice

to Nestlé, the other party to the agreement, and to ICP, the entity created

by the agreement. In that notice Pillsbury stated it was not assigning

“any claims, rights or remedies of Pillsbury relating in any way to the

explosion that occurred at the Wells facility in Le Mars, Iowa in March

1999.” See Miller v. Geerlings, 256 Iowa 569, 579, 128 N.W.2d 207, 213

(1964) (holding the court will adopt the practical construction placed

upon a contract by the parties); see also Restatement (Second) of

Contracts § 212 cmt. b. (1979) (stating relevant evidence includes the

course of dealings between the parties).

      Therefore, when viewing the evidence in a light most favorable to

the nonmoving party, we find a genuine issue of material fact exists as to

whether Pillsbury assigned its interest in the present action to ICP.
                                    15

      V. Force Majeure.

      A.    Choice of Law. The production contract between Wells and

Pillsbury states, “[t]his Agreement and all actions relating hereto will be

governed by the laws of the State of Minnesota.” The parties agree that

Minnesota law applies to the interpretation of the force-majeure clause in

the production contract. They argued this issue as though they pled and

proved Minnesota law. The district court in its ruling cited Minnesota
law to decide this issue.    On appeal, the parties argue this issue by

relying on Minnesota law. Therefore, we will apply Minnesota law to the

interpretation of the force-majeure clause contained in the production

contract.

      B.    Contract Interpretation—Minnesota Law.           Interpreting a

contract under Minnesota law requires the court to determine and

enforce the intent of the parties. Motorsports Racing Plus, Inc., v. Arctic

Cat Sales, Inc., 666 N.W.2d 320, 323 (Minn. 2003). When interpreting a

written contract, the court determines the intent of the parties from the

plain language of the instrument itself. Metro. Sports Facilities Comm’n v.

General Mills Inc., 470 N.W.2d 118, 123 (Minn. 1991).              When a

contractual provision is clear and unambiguous, courts should not
rewrite, modify, or limit its effect by a strained construction. Telex Corp.

v. Data Prods. Corp., 135 N.W.2d 681, 686–87 (Minn. 1965); Anderson v.

Twin City Rapid Transit Co., 84 N.W.2d 593, 601 (Minn. 1957); Grimes v.

Toensing, 277 N.W. 236, 238 (Minn. 1938).

      Whether a contract is ambiguous is a question of law to be

determined by the court. Noreen v. Park Constr. Co., 96 N.W.2d 33, 36

(Minn. 1959). A contract that is reasonably susceptible to more than one

interpretation is ambiguous. Employers Liab. Assurance Corp. v. Morse,

111 N.W.2d 620, 624 (Minn. 1961). If the court finds that no ambiguity
                                      16

exists, contract interpretation and its legal effect are questions of law for

the court.    Bell Lumber Co. v. Seaman, 161 N.W. 383, 384–85 (Minn.

1917).     However, where the language is ambiguous, extrinsic evidence

may be used to aid in the interpretation of the contract.        Blattner v.

Forster, 322 N.W.2d 319, 321 (Minn. 1982). In doing so, the court looks

to the circumstances surrounding the making of the contract and to the

parties’ own subsequent interpretation of the agreement.         Fredrich v.
Indep. Sch. Dist. No. 720, 465 N.W.2d 692, 695 (Minn. Ct. App. 1991).

This extrinsic evidence can be gleaned from the parties’ course of

dealings to aid in the interpretation of the contract.     Anoka-Hennepin

Educ. Ass’n v. Anoka-Hennepin Indep. Sch. Dist. No. 11, 305 N.W.2d 326,

330 (Minn. 1981). If extrinsic evidence is used, the interpretation of the

contract is a question of fact for the jury unless such evidence is

conclusive. Donnay v. Boulware, 144 N.W.2d 711, 716 (Minn. 1966).

      C. The Force-Majeure Clause. The production contract between

Wells and Pillsbury contained a force-majeure clause. The language of

the clause relevant to this appeal states:

      FORCE MAJEURE: Neither party will be liable for delays or
      suspension of performance (other than the obligation to pay
      for services and goods sold and delivered) caused by acts of
      God or governmental authority, strikes, accidents,
      explosions, floods, fires or the total loss of manufacturing
      facilities or any other cause that is beyond the reasonable
      control of that party (“Force Majeure”) so long as that party
      has used its best efforts to perform despite such Force
      Majeure.

      D.     Analysis.    The district court found that the force-majeure

clause is ambiguous because it is reasonably susceptible to more than

one interpretation.      It concluded the placement of the phrase “that is

beyond the reasonable control of that party” creates the ambiguity. The

district court held one reasonable interpretation of the force-majeure
                                     17

clause is that this phrase modifies “acts of God or governmental

authority, strikes, accidents, explosions, floods, fires or the total loss of

manufacturing facilities or any other cause.” Under this interpretation,

the explosion and fire at the south ice cream manufacturing facility

would not excuse Wells’ nonperformance under the contract if the

explosion and fire were not beyond the reasonable control of Wells.

      The district court found another reasonable interpretation of the
force-majeure clause is that this phrase only applies to “any other

cause.” Under this interpretation, the explosion and fire at the south ice

cream manufacturing facility excuse Wells’ performance under the

contract even if the explosion and fire were within the reasonable control

of Wells.

      The determination of whether the language of a contract is

ambiguous is ordinarily one of law for the court. Noreen, 96 N.W.2d at

36. We understand how the district court came to the conclusion that

the placement of the phrase “that is beyond the reasonable control of

that party,” can make the force-majeure clause reasonably susceptible to

two meanings, if the district court examined the force-majeure clause out

of context with the entire agreement. However, when a court is required
to make a determination of whether a clause is ambiguous, the words

and phrases of sentences cannot be read in isolation. Metro Office Parks

Co. v. Control Data Corp., 205 N.W.2d 121, 124 (Minn. 1973).             The

determination of whether “an agreement is ambiguous must be reached

through a process of synthesis in which words, phrases, and sentences

are assigned a meaning in accordance with the apparent purpose of the

agreement as a whole.” Id.

      Applying these principals to the force-majeure clause, we disagree

with the district court and find the force-majeure clause is not
                                          18

ambiguous. “Force majeure” is “an event that can be neither anticipated

nor controlled.”   Black’s Law Dictionary 657 (7th ed. 1999).        A “force-

majeure clause” is a clause “allocating the risk if performance becomes

impossible or impracticable as a result of an event or effect that the

parties could not have anticipated or controlled.” Id. A force-majeure

clause is not intended to shield a party from the normal risks associated

with an agreement. 30 Richard A. Lord, Williston on Contracts § 77:6, at
299 (4th ed. 2004).

      Wells claims the parties to the contract did not intend the force-

majeure clause to have its common meaning; thus, Wells is relieved from

performing even if a strike, accident, explosion, flood, fire or the total loss

of the manufacturing facilities was caused by an event within its control.

Had the parties meant to change the common meaning of the force-

majeure clause, the parties should have had a discussion or negotiations

regarding   the    definition    of   a   force-majeure   event.   See,   e.g.,

Commonwealth Edison Co. v. Allied-Gen. Nuclear Servs., 731 F. Supp.
850, 855−56 (N.D. Ill. 1990) (finding that because the parties “deal[t]

with the question of regulatory force majeure with considerable

specificity . . . it is the contract, rather than a body of judicial doctrine,
[the court] must interpret”). The record is clear that when the parties

entered into the 1999 production contract they did not negotiate what

would constitute a force-majeure event. The only discussion between the

parties involved what would be the obligations of the parties if a force-

majeure event occurred.         Therefore, in light of the lack of discussion

between the parties concerning the meaning of the force majeure clause,

Wells’ claim that the common-law meaning of the force majeure clause

does not apply is an unreasonable interpretation of the contract. See,

e.g., Watson Labs., Inc. v. Rhône-Poulenc Rorer, Inc., 178 F. Supp. 2d
19

1099, 1110 (C.D. Cal. 2001) (stating if there is no evidence that the force

majeure events were specifically negotiated by the parties, the common

law meaning of force majeure is read into the contract).

      In addition, Wells’ interpretation of the force-majeure clause is not

reasonable in light of the purpose of the contract. The purpose of the

contract was for Wells to provide Pillsbury with a specific amount of

product in a defined period of time.      When the contract is read in its
entirety, the obligations of each party are described in detail. There is

nothing in the language used by the parties, which describes each

party’s various obligations, that indicates a party’s negligence would

excuse nonperformance of a specific obligation. Moreover, an agreement

excusing a party’s performance due to that party’s negligence defeats the

purpose of having an agreement requiring specific performance within a

specified period of time.

      Wells’ interpretation of the force majeure clause is inconsistent

with the absence of any discussions between the parties indicating the

common understanding of a force-majeure clause was not intended by

the parties and with the purpose of a production contract that requires

specific performance to be completed in a specified period. Therefore, the
contract is not reasonably susceptible to more than one interpretation.

      Accordingly, as a matter of law we find the phrase “that is beyond

the reasonable control of that party” modifies all the events enumerated

by the parties in the force-majeure clause. Consequently, we find that

Wells is not entitled to summary judgment based on the force-majeure

clause, and we reverse the district court’s ruling on this issue.

      Although our ruling on the force-majeure clause is the law of the

case, we will not consider whether Pillsbury is entitled to judgment on

this issue because it did not move for summary judgment. See United
                                   20

Fire & Cas. Co. v. Iowa Dist. Ct., 612 N.W.2d 101, 103 (Iowa 2000)

(holding “an appellate decision becomes the law of the case and is

controlling on both the trial court and on any further appeals in the

same case”); see also In re Estate of Campbell, 253 N.W.2d 906, 908

(Iowa 1977) (holding summary judgment may only be entered “for one

who has filed a motion asking that relief and only after notice and

hearing on that motion”).
      VI. Disposition.

      We remand the case to the district court for further proceedings

because we find the district court improperly granted Wells’ motions for

summary judgment.

      REVERSED AND CASE REMANDED.

      All justices concur except Hecht and Baker, JJ., who take no part.